Case 7:20-cr-00155 Document1 Filed on 12/17/19 in TXSD Page 1 of 2

AO 91 (Rev. i1/11) Criminal Complaint Uni

Southern District Of Texas

UNITED STATES DISTRICT COURT FILED
for the DEC 1 7 2019

Southern District of Texas

 

 

 

| | David J. Bradley, Clerk.
United States of America ) io
Audoro GUERRERO-Limon ) CaseNo. MW ~| 4 ~ ZU 4
YOB: 1992 USC
)
)
Defendant(s)
CRIMINAL COMPLAINT
"I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 11, 2019 in the county of Hidalgo ___ in the
_ Southern District of Texas , the defendant(s) violated:
Code Section ; Offense Description
Title18 USC 924(a)(1)(A) . Whoever, knowingly makes any false statement or representation with

respect to the information required to be kept in the records of a federal
firearms licensee.

This criminal complaint is based on these facts:

See Attachment A

a Continued on the attached sheet.

2h Ine 4 . ([A-— (—~—_

Complainant's signature
heproved cul Casto
Aust Michael Cardenas, ATF Senior Special Agent

Printed name and title.

 

Sworn to before me and signed in my presence.

Date: 2 t2 4 - - TZ 171

dge 's signature
City and state: McAllen, Tx _s~cott Backer, U.S. Magistrate Judge

Y / Printed name and title

 
Case 7:20-cr-00155 Document1 Filed on 12/17/19 in TXSD Page 2 of 2

ATTACHMENT A

This affidavit is in support of a criminal complaint charging Audoro GUERRERO-Limon
(hereinafter referred to as "GUERRERO-Limon”) with the criminal violation set forth in
Attachment A. The evidence available to me demonstrates that there is probable cause that
GUERREO-Limon violated Title 18 U.S.C. Section 924(a)(1)(A) which provides as follows:
Whoever, knowingly makes any false statement or representation with respect to the information
required to be kept in the records of a federal firearms licensee (FFL).

Further, the Affiant states as follows:

On or about December 16, 2019, your affiant along with an ATF Agent attempted to interview
GUERRERO-Limon regarding him most recent attempted firearm purchases for which he
received denials for. Agents made contact with GUERRERO-Limon at an address in Palmview,
TX and identified themselves by the presentation of their ATF issued badges and credentials.
GUERRERO-Limon acknowledged agents and proceeded to speak to Agents regarding his two
recent firearms denials.

GUERRERO-Limon stated, on December 11, 2019, he attempted to make his first purchase at an
FFL in Mission, TX but was denied. GUERRERO-Limon stated when he filled out the form he
only put his last name as GUERRERO and not GUERRERO-Limon, which is his true name.
GUERRERO-Limon stated he believed he was denied for that reason. GUERRERO-Limon
stated on that same date he drove to a second FFL in McAllen, TX and tried to buy the same
firearm. GUERRERO-Limon stated this time he filled out his name as GUERRERO-Limon.
GUERRERO-Limon stated he was given a second denial.

Your affiant showed GUERRERO-Limon both ATF Form 4473’s and GUERRERO-Limon
acknowledged that he filled out both forms. GUERRERO-Limon further stated that the
signatures on both forms were his. Your affiant showed GUERRERO-Limon question lic
which states the following: “Have you ever been convicted in any court of a felony, or any other
crime for which the judge could have imprisoned you for more than one year, even if you
received a shorter sentence including probation?” GUERRERO-Limon checked no in response
to question 11c¢ on said form. GUERRERO-Limon stated he was a convicted felon and had been
convicted of a Federal Felony in which he was sentenced to 15 month Bureau of Prisons but due
to good behavior only served 13 months.

GUERRERO-Limon further stated the address he listed on both ATF Form 4473’s was not the
address in which he was currently residing. GUERRERO-Limon stated he had not lived at that
address in six months.
